DETAILED ACTION

This office action is in response to application 17/728,456 filed on 04/25/2022.
Claims 1-20 have been examined.
The IDS sent 04/25/2022 has been considered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay (Upadhyay et al., US 2020/0117824 A1) and further in view of Sharma (Sharma et al., US 2021/0042280 A1)

Regarding claim 1, A system, (Upadhyay [Title] discloses the application is directed to a Consent-based data privacy management system) comprising: a computing device comprising a processor and a memory; (Upadhyay [0017] disclose the computing system comprises on or more processors  coupled to the one or more memories that manage personal information) and machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: (Upadhyay [0017] discloses a memory coupled with a processor and one or more non-transitory computer readable storage media storage instructions to control the processors) receive a migration request for migrating data associated with a source file from a first data environment to a second data environment; (Examiner notes that the instant application does not contain and explicit definition for migrating and migrating may be copying, transferring, or moving data from a source file to a target location.  Upadhyay discloses that the system responds to data requests.  Upadhyay Fig. 1 and supporting paras [0051]-[0060] discloses migrating data from one environment to another.   Upadhyay [0064] discloses that the source of the data from the user that is reviewed for PII as well as the metadata describing the data may be a file.) convert the source file into a compressed format; (Upadhyay Fig. 1, element 130 discloses the data set received is converted into a columnar data storage format.  Upadhyay discloses the columnar format may be a Parquet) identify personally identifiable information from the source file in the compressed format; (Upadhyay Fig. 1 elements 110, 120, 130, and 140 that discloses a process of reviewing the received data and identify fields that contain personally identifiable information in the source file.   Upadhyay [0059] teaches that the personally identifiable information is tagged to note it is PII and are associated with the stored data (i.e. the converted data in the second format). ) and in response to receiving an approval to migrate the data from the first data environment to the second data environment from a user associated with the personally identifiable information, transfer the source file in the compressed format from the first data environment to the second data environment.  (Upadhyay [0070] discloses that after the data has been converted into column data, it may be encrypted and stored.  Upadhyay [0068]-[0069] discloses that the authority to store the data is determined as the data is introduced into the system and it is only stored and/or retained if the user associated with the personally identified information has provided consent to store the data. Upadhyay discloses that the meta-information for a given data set that contains information from the user on how to how data is to be processed (i.e. if it has authorization to store the data) is received prior to receiving the data set so that the user preferences may be enforced. )
Upadhyay teaches converting data into a columnar data storage format.  However, Upadhyay does not explicitly disclose that the columnal data storage format is compressed, thus Upadhyay does not explicitly disclose convert the source file into a compressed format;  identify personally identifiable information from the source file in the compressed format.
Sharma, of a similar field of endeavor, further teaches convert the source file into a compressed format (Sharma [0060]-[0061] discloses that columnar storage formats such as Parquet or optimized row columnar (ORC) are built for compression and both Run Length Encoding or Bit-packed encoding may be used along with compression algorithms like Grip, Snappy, Zlib, LZ4, etc..)
... identify personally identifiable information from the source file in the compressed format. (Sharma [0060]-[0061] discloses that the data in the columnar data storage format that has been tagged as PII as disclosed by Upadhyay would be compressed).
Upadhyay and Sharma are in a similar field of endeavor as both relate to managing personally identifiable information in a columnal data storage format.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate data compression into the columnal data storage format of Upadhyay.   One would be motivated to do so since (Sharma [0060]-[0061] columnal storage formats are built for compression, thus are design to facilitate compression.  Compression reduces the amount of storage space needed to store the data, and thus reduces storage costs.)


Regarding claim 3, the combination of Upadhyay and Sharma teaches all of the limitations of claim 1 above.  Upadhyay further teaches wherein converting the source file into the compressed format comprises using a parquet conversion function to convert the source file into a parquet file.  (Upadhyay [0056] teaches that the data may be converted using a micro-service Parquet writer to convert the data into the Parquet file format.)


Regarding claim 8, Upadhyay teaches A method, (Upadhyay [0018] discloses the embodiment may be a computer-implemented method.) comprising: receiving, by at least one computing device, (Upadhyay [0051] discloses the method can be performed by a computing device.)
The remainder of claim 8 recites limitations described in claim 1 above, and thus are  rejected based on the teachings and rationale as described in claim 1 above.

Regarding claim 9, the combination of Upadhyay and Sharma teaches all of the limitations of claim 8.  Upadhyay further teaches further comprising converting the source file into a compressed format prior to transferring the source file from the first data environment to the second data environment.  (Upadhyay Fig. 2 and supporting paras [0062]-[0090] that discloses the Parquet Writer converts the data to the Parquet format at the Data Management system before being transferred to the Data Repository 250.)


Regarding claim 14, the combination of Upadhyay and Sharma teaches all of the limitations of claim 8.  Upadhyay further teaches further comprising: causing a transfer process to be placed in a hold state in response to identifying the personally identifiable information; and causing the transfer process to exit the hold state and resume with the transfer process in response to receiving the approval to migrate the data from the user.  (Upadhyay Fig. 1 and supporting paras [0051]-[0061] discloses the meta-information is reviewed and the data is converted before the transfer occurs at step 140.    Upadhyay [0072] discloses that while consent is often provided as the time the user first access the system, the access authority may be updated as data is transformed throughout the analytic process. Upadhyay [0037] discloses the data subject may be asked to provide consent for use of the personal data for different business purposes. Thus while the meta-information is reviewed, and before consent is given, the system will wait for the messaging system to provide or deny the consent using messaging applications described in Upadhyay [0131] before continuing and the user may deny consent to store the data or allow the user to store the data but place limitations on how it is to be released.).


Regarding claim 15, Upadhyay teaches A non-transitory computer readable medium comprising machine-readable instructions that, when executed, by a processor of a computing device, cause the computing device to at least: (Upadhyay [0017] discloses non-transitory computer readable medium storing instructions that cause the processor to perform the operations.)
The remainder of claim 15 recites limitations described in claim 1 above, and thus are  rejected based on the teachings and rationale as described in claim 1 above.


Claims 2, 7, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay (Upadhyay et al., US 2020/0117824 A1) in view of Sharma (Sharma et al., US 2021/0042280 A1) as detailed in claims 1 and 15 above and further in view of Sha (Sha US 2017/0109190 A1).

Regarding claim 2, the combination of Upadhyay and Sharma teaches all of the limitations of claim 1 above.  Upadhyay further teaches and the second data environment is associated with a public network.  (Upadhyay [0135] teaches that the target environment may be a public network.) 
However, the combination does not explicitly wherein the first data environment is associated with a private network.
Sha, of a similar field of endeavor, further teaches wherein the first data environment is associated with a private network (Sha Fig. 2 and supporting paras [0101]-[0107] discloses that a user may be connected to a private network to facilitate user authentication and to place the user inside a protected firewall, and further provide security such as encryption that enables access to a public cloud system.   Thus the first data environment that provides user input of the solution of Upadhyay and Sharma may be associated with a private network in a private cloud environment that is connected to a public cloud attached via a public network.)
Upadhyay, Sharma, and Sha are all in a similar field of endeavor as all relate to managing the movement of data using metadata.  Thus it would have been obvious to a person of ordinary skill in the art before the effectively filed date of the claimed invention to incorporate the hybrid public/private cloud environment of Sha in the solution of Upadhyay and Sharma.  One would be motivation to do so to Sha [0101]-[0107] place the user behind firewalls that restrict communications between remote computing systems outside of the multi-tier network and the plurality of computing systems, including protecting the users device in an environment that offers user authentication and authorization functions that enable the user to securely sign onto access services through Web GUI with a secure sign on (SSO) capability and insures that communication between the user and the public cloud is encrypted. 

Regarding claim 7, the combination of Upadhyay and Sharma teaches all of the limitations of claim 1 above. 
However, the combination does not explicitly teach wherein transferring the source file in the compressed format from the first data environment to the second data environment comprises: transferring the source file from the first data environment to an intermediate data environment via a first transfer process; and transferring the source file from the intermediate data environment to the second data environment via a second transfer process. 
Sha, of a similar field of endeavor, further teaches wherein transferring the source file in the compressed format from the first data environment to the second data environment comprises: transferring the source file from the first data environment to an intermediate data environment via a first transfer process; and transferring the source file from the intermediate data environment to the second data environment via a second transfer process.  (Sha [0104]  teaches that there might be a private cloud database and a public cloud database where the public cloud database provides additional resources not present in the private cloud. Thus the solution of Upadhyay, Sharma and Sha would store data first in the private cloud which is an example of an intermediate environment and then migrate the private cloud data to a public cloud to access additional storage resources needed to store the data when the first cloud ran out of storage space which is an example of a second transfer process.)
The motivation to combine Sha into the combination of Upadhyay and Sharma is the same as set forth in claim 2 above.

Regarding claim 13, the combination of Upadhyay and Sharma teaches all of the limitations of claim 8.  
The remainder of claim 13 recites limitations described in claim 7 above, and thus are  rejected based on the teachings and rationale as described in claim 7 above.
Regarding claim 17, the combination of Upadhyay and Sharma teaches all of the limitations of claim 15 above. 
The remainder of claim 17 recites limitations described in claim 2 above, and thus are rejected based on the teachings and rationale as described in claim 2 above.


Claims 4-5, 12, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay (Upadhyay et al., US 2020/0117824 A1) in view of Sharma (Sharma et al., US 2021/0042280 A1) as detailed in claims 1, 8, and 15 above and further in view of  Ikechukwu (An article titled “Understanding File Paths” by Linda Ikechukwu published on the web at https://medium.com/@Linda_Ikechukwu/understanding-file-paths-165c07ec5cf0 and attached to this office action.).

Regarding claim 4, the combination of Upadhyay and Sharma teaches all of the limitations of claim 1 above.  Upadhyay further teaches wherein, when executed, the machine-readable instructions causes the computing device to at least capture source file metadata associated with the source file (Upadhyay [0016] discloses that meta-information associated with the data set is reviewed (i.e. captured) to determine if the data contains fields comprising personal information.) 
However, the combination of Upadhyay and Sharma does not explicitly teach based at least in part on a source file path included in the migration request.  
Ikechukwu, of a similar field of endeavor, further teaches based at least in part on a source file path included in the migration request.  (Ikechukwu, page 2, lines 3 -11, discloses that files are accessed using absolute or relative paths.   Thus the solution of Upadhyay and Sharma that performs a migration based on a file, would provide a file path that is either absolute or relative to enable the system to locate the files and provide access to the file.)
Upadhyay, Sharma, and Ikechukwu are all in a similar endeavor, as all relate to processing files.  Thus, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the file paths as described by Ikechukwu into the migration request as described by Upadhyay and Sharma.   One would be motivated to do so in order to ( , page 2, lines 3-11) provide access to the file.  Without knowing the source of the file to location, one would not be able to locate and access the file.


Regarding claim 5, the combination of Upadhyay, Sharma, Ikechukwu teaches all of the limitations of claim 4 above.   Upadhyay further teaches wherein the source file metadata comprises at least one of a number of columns transferred, user information, one or more timestamps associated with a start or an end of a transfer, or a predicted transfer time.  (Upadhyay [0056] further teaches the metadata may include the name, email-id, address for the data owner, which is an example of user information.)


Regarding claim 12, the combination of Upadhyay and Sharma teaches all of the limitations of claim 8.  
The remainder of claim 12 recites limitations described in claim 5 above, and thus are  rejected based on the teachings and rationale as described in claim 5 above.

Regarding claim 16, the combination of Upadhyay and Sharma teaches all of the limitations of claim 15 above. 
Upadhyay further teaches wherein, when executed, the machine-readable instructions further cause the computing device to at least receive a migration request for migrating data associated with the source file from the first data environment to the second data environment, (Examiner notes that the instant application does not contain and explicit definition for migrating and migrating may be copying, transferring, or moving data from a source file to a target location.  Upadhyay discloses that the system responds to data requests.  Upadhyay Fig. 1 and supporting paras [0051]-[0060] discloses migrating data from one environment to another.   Upadhyay [0064] discloses that the source of the data may be file) 
However, Upadhyay does not explicitly teach the migration request comprising a source file location and a target file location. 
Ikechukwu, of a similar field of endeavor, further teaches the migration request comprising a source file location and a target file location.  (Examiner notes that the location does not indicate the file location is a complete address.  Ikechukwu, page 2, lines 3 -11, discloses that files are accessed using absolute or relative paths.   Thus the solution of Upadhyay and Sharma that performs a migration based on a file, would provide a file path that is either absolute or relative to enable the system to locate the files and provide access to the file.)
Upadhyay, Sharma, and Ikechukwu are all in a similar endeavor, as all relate to processing files.  Thus, it would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the file paths as described by Ikechukwu into the migration request as described by Upadhyay and Sharma.   One would be motivated to do so in order to (Ikechukwu, page 2, lines 3-11) provide access to the file.  Without knowing the source of the file to location, one would not be able to locate and access the file.

Regarding claim 20, the combination of Upadhyay, and Sharma teach all of the limitations of claim 15 above.  
 The remainder of claim 20 recites limitations described in claims 4 and 5 above, and thus are  rejected based on the teachings and rationale as described in claims 4 and 5 above.


Claims 6, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Upadhyay (Upadhyay et al., US 2020/0117824 A1) in view of Sharma (Sharma et al., US 2021/0042280 A1) as detailed in claims 1, 8,  and 15 above and further in view of Topness ( TOPNESS et al., US 2016/0117303 A1).

Regarding claim 6, the combination of Upadhyay and Sharma teaches all of the limitations of claim 1 above.  Upadhyay further teaches wherein, when executed, the machine-readable instructions further cause the computing device to at least: generate a message in response to identifying the personally identifiable information, ... ;and transmit the message to a client device associated with the user.   (Upadhyay [0037] discloses the data subject may be asked to provide consent for use of the personal data for different business purposes.   See Upadhyay Fig. 9 that includes a plurality of devices (930, 940, and 950) to receive the consent request.   See also Upadhyay [0131] that discloses the application programs can include common mobile computing applications (e.g., messaging applications)’.)
However, the combination does not explicitly teach that the messaging application would generate an approval link.  Thus the combination does not explicitly teach the message comprising an approval link for approving a migration of the data. Topness, of a similar field of endeavor, further discloses the message comprising an approval link for approving a migration of the data (Topness [0031] teaches that to obtain a user approval for a transaction for a particular document operation using a link received via email.  The user is presented with an approval form to perform on an operation for data to extract that identified to the user so that they might know what specific data movement they are performing.)
Upadhyay, Sharma, and Topness are in a similar field of endeavor as all relate to managing access to data based on user controlled access preferences.   Thus it would have been obvious to a person of ordinary skill in the art to incorporate the email authentication as described by Topness into the solution of Upadhyay and Shamar that requires a message application approval.     One would be motivated to do so to (Topness [0030]) give the approval visibility to what they are approving such as the requesters name and email address, the requesters comments, and a summary of the approval route that enables the exactions of data from electronic documents.


Regarding claim 10, the combination of Upadhyay and Sharma teaches all of the limitations of claim 8.  Upadhyay further teaches further comprising: generating, by the at least one computing device, a message in response to identifying the personally identifiable information, (Upadhyay [0037] discloses the data subject may be asked to provide consent for use of the personal data for different business purposes and a request to store the data into the database is an example of a business purpose. See also Upadhyay [0131] that discloses the application programs can include common mobile computing applications (e.g., messaging applications)’.) 
The remainder of claim 10 recites limitations described in claim 6 above, and thus are  rejected based on the teachings and rationale as described in claim 6 above.


Regarding claim 11, the combination of Upadhyay and Sharma teaches all of the .,            -0plimitations of claim 8.  
Upadhyay further teaches further comprising: generating a user interface comprising a migration status associated with a migration of the data; (Upadhyay [claim 16] discloses tracking at least one authorized usage of personal information stored in at least one marked column that results in a copy of the personal information being access or stored.)
However, the combination of Upadhyay and Sharma does not explicitly teach and updating the user interface in response to one or more changes in the migration status.  
Topness, of a similar field of endeavor, further discloses and updating the user interface in response to one or more changes in the migration status.  (Topness [Abstract] discloses the system provides a visual representation in the status page are updated in real-time to indicate status information for the submitted electronic documents.)


Regarding claim 18, the combination of Upadhyay and Sharma teaches all of the limitations of claim 15 above. 
Upadhyay further teaches wherein, when executed, the machine-readable instructions further cause the computing device to at least: (Upadhyay [0017] discloses non-transitory computer readable medium storing instructions that cause the processor to perform the operations.)
The remainder of claim 18 recites limitations described in claim 10 above, and thus are  rejected based on the teachings and rationale as described in claim 10 above.


Regarding claim 19, the combination of Upadhyay and Sharma teaches all of the limitations of claim 15 above.  Upadhyay further teaches wherein, when executed, the machine-readable instructions further cause the computing device to at least: (Upadhyay [0017] discloses non-transitory computer readable medium storing instructions that cause the processor to perform the operations.)
The remainder of claim 19 recites limitations described in claim 11 above, and thus are  rejected based on the teachings and rationale as described in claim 11 above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure is:
an article titled Dremel made simple with Parquet which describes the compression advantages of Parquet format for column oriented databases, written by Julient Le Dem, 9/11/2013, attached to this office action and available online at https://blog.twitter.com/engineering/en_us/a/2013/dremel-made-simple-with-parquet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138